Citation Nr: 0016879	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-29 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, and died in April 1992.  The appellant is his 
widow.  

The Board of Veterans' Appeals (Board) denied the appellant's 
claim for service connection for the cause of the veteran's 
death in a decision in July 1996.  The appellant subsequently 
sought to reopen her claim.  By rating action in March 1997, 
the Regional Office (RO) concluded that the evidence 
submitted by the appellant was not new and material, and her 
claim for service connection for the cause of the veteran's 
death remained denied.  In a decision in December 1998, the 
Board found that the additional evidence submitted by the 
appellant was new and material, and reopened the claim.  In 
addition, the Board remanded it to the RO for additional 
development of the record.  As the requested development has 
been accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 






FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. At the time of the veteran's death, service connection was 
in effect for postoperative bilateral varicose veins, 
evaluated as 50 percent disabling; and for scars of the 
right thigh and right hand, evaluated as noncompensable.  

3. The veteran's death in April 1992 was due to carcinoma of 
the prostate.

4. Prostate cancer was initially manifested many years after 
service and is unrelated to service.  

5. The veteran's service-connected disabilities, to include 
varicose veins, were not a factor in his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.310, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, some of the medical evidence 
and the appellant's statements regarding the cause of the 
veteran's death are sufficient to conclude that her claim is 
well grounded.  No further development is necessary in order 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The service medical records are negative for complaints or 
findings pertaining to prostate carcinoma.  On the separation 
examination in January 1946, a clinical evaluation of the 
genitourinary system was normal.  

A private hospital report discloses that the veteran 
underwent a bilateral orchiectomy and transurethral resection 
of the prostate in April 1990.  The diagnosis was stage D-2 
prostate carcinoma.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1988 to 1991 reflect treatment for venous 
stasis disease of the lower extremities.  In September 1991, 
it was noted that the veteran had a history of varicose 
veins, status post vein stripping times three.  The 
assessments were chronic venous stasis changes of the lower 
legs and history of prostate resection.

Private hospital records disclose that the veteran was 
admitted on a number of occasions between January and April 
1992.  In March 1992, it was noted that the veteran's course 
was complicated by bronchitis, fluctuation in diabetes and 
peripheral edema.  

The death certificate shows that the veteran was 79 years old 
when he died in April 1992 of carcinoma of the prostate.  No 
other conditions were listed as causing or contributing to 
his death.  An autopsy was not performed.  

In July 1993, M.D.S., M.D., related that the veteran had died 
of widespread metastatic carcinoma of the prostate.

In a statement dated December 1993, H.G.K., M.D., noted that 
the veteran had chronic trouble with venous insufficiency and 
was using support stockings during the time he knew him.  

In January 1994, R.C.I., M.D., stated that he originally saw 
the veteran in April 1990.  At that time , he had a hard 
prostate and a prostate specific antigen of 1900.  He 
subsequently underwent surgery in April 1990.  It was 
indicated that he had recurrence of the disease and died in 
1992.  The physician also noted that the veteran had problems 
with varicose veins in his pelvis and that this was not a 
problem at the time of his demise.  

Dr. S. reported in August 1996 that he had reviewed the 
records of his care of the veteran.  He noted that he saw the 
veteran a number of times in the early 1980's for 
musculoskeletal problems.  He last saw him in May 1987 for 
nonmalignant problems, at which time he presented with 
problems relating to varicose veins and the changes in the 
skin they had caused.  The physician added that he next saw 
the veteran in April 1990, at which time the findings of 
carcinoma of the prostate were evident and they were 
confirmed by a bone scan done within the next week.  

Dr. I. wrote in a September 1997 letter that he saw the 
veteran about five or six years earlier, when he was in 
practice with the VA.  The veteran had a radical 
prostatectomy in the 1980's and thereafter developed some 
fairly substantial and serious varicose veins.  

In a statement dated September 1997, Dr. K. noted that the 
veteran had been his patient until his death in 1992.  The 
veteran was suffering from severe chronic swelling of his 
lower extremities.  This was on the basis of both chronic 
venous incompetence as well as metastatic cancer of the 
prostate.  He added that throughout quite a long time that he 
knew the veteran, this was an ongoing problem.

Dr. K. wrote in October 1997 that he treated the veteran for 
carcinoma of the prostate, and that he had severe problems 
throughout his course with varicose veins.  His varicose 
veins certainly contributed to his disability.  He was unable 
to certify that it shortened his life.  The physician stated 
that it made the veteran's course much more difficult and 
contributed to his disability.  

In October 1999, the veteran's claims folder was referred to 
a VA physician for an opinion concerning whether the 
veteran's varicose veins contributed to the veteran's death.  
The physician stated that he found that it was not likely 
(less than 50%) that the veteran's varicose veins contributed 
to his death.  He indicated that, as documented in the 
October 1997 letter from Dr. K., that the varicose veins 
might have contributed to the veteran's disability during 
treatment (lower extremity edema), but they did not shorten 
his life span.  The only mechanism he could conceive of by 
which varicose veins would contribute to the death of the 
veteran would be if they thrombosed in a manner that spread 
to the deep venous system and then resulted in a pulmonary 
embolus.  This would be a highly unusual circumstance and 
there was no evidence that this occurred in the veteran's 
case.  The veteran had widespread metastases from his 
prostate cancer, and this undoubtedly was the proximate cause 
of his death.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant has not argued, and the evidence does not 
otherwise establish, that the veteran's carcinoma of the 
prostate had its inception during service or within one year 
thereafter.  The thrust of the appellant's argument is that 
the veteran's service-connected varicose veins contributed to 
his death.  The evidence in support of this claim consists of 
a statement from the veteran's physician to the effect that 
the varicose veins contributed to his disability.  It is 
significant to observe that a VA physician concluded, 
following a review of the record, that it was unlikely that 
this is true.  He noted the opinion of Dr. K. and added that 
even that statement conceded that the varicose veins did not 
diminish the veteran's life span.  Further, the VA physician 
unequivocally concluded that the proximate cause of the 
veteran's death was the prostate cancer.  The Board finds 
that this opinion is of greater probative value than the 
comments of the private physician since it was based on a 
complete review of the record.  It is undisputed that the 
carcinoma was first demonstrated many years after service and 
that there is no competent medical evidence linking it to 
service.  The Board concludes, accordingly, that the weight 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

